Judgment unanimously affirmed. Memorandum: The record supports the conclusion that defendant’s waiver of his right to appeal was knowing, intelligent, and voluntary (see, People v Callahan, 80 NY2d 273; People v Moissett, 76 NY2d 909). Defendant has raised no "categories of * * * claims” that survive his waiver (People v Callahan, supra, at 280; see, People v Saunders, 190 AD2d 1092). Were we to review the merits of defendant’s appeal, we would conclude that the sentence was not harsh and excessive. (Appeal from Judgment of Supreme Court, Erie County, Kubiniec, J.—Burglary, 3rd Degree.) Present—Callahan, J. P., Pine, Lawton, Doerr and Dávis, JJ.